Citation Nr: 0532135	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  04-26 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from April 1967 to 
September 1993.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Little Rock, Arkansas, Regional Office (RO) that granted 
service connection for headaches and denied service 
connection for diverticulitis.  The appellant submitted and 
perfected a timely appeal in regard to the rating assigned to 
service-connected headaches and to the denial of service 
connection for diverticulitis.  However, at the time of his 
recent hearing before the Board, the appellant subsequently 
withdrew the issue of service connection for diverticulitis; 
accordingly, the sole remaining issue before the Board is 
initial evaluation for headaches.

Inasmuch as the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
headaches, the Board has characterized that issue in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

The appellant testified in a hearing before the undersigned 
Board Member in July 2005; a transcript of that testimony is 
of record.  During the hearing, the appellant stated that his 
service-connected headaches make it impossible to work in any 
capacity.  Since the appellant's statement represents an 
informal claim for a total disability based on 
unemployability (TDIU), that issue is hereby referred to the 
RO for appropriate development and adjudication.


FINDINGS OF FACT

1.  The appellant has service connection for residuals of a 
traumatic cervical spine injury with spondylosis at C3-4 and 
C4-5, rated as 10 percent disabling.  His chronic headaches 
were granted service connection as secondary to the cervical 
spine injury, with a separate rating of 10 percent disabling. 

2.  The appellant's headaches are manifested by prostrating 
attacks several times per week, each lasting several hours.  
The evidence does not show that the appellant has had very 
frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability. 


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the schedular criteria have been met for an initial rating of 
30 percent, but not more, for headaches.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The appellant's claim was submitted after enactment of the 
VCAA.  The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete application for 
service connection for headaches was received in December 
2002, and service connection was granted by rating decision 
in August 2003.  The RO sent the appellant three VCAA duty-
to-assist letters prior to the rating decision (one in 
January 2003 and two in June 2003).  Neither of these three 
duty-to-assist letters expressly satisfied the fourth element 
("give us everything you've got") cited in Pelegrini.  
However, as will be discussed below, the VCAA provisions have 
been considered and complied with.  There is no indication 
that there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

Although the VCAA notice letters that were sent to appellant 
did not expressly contain the fourth element, the Board finds 
that appellant was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The VCAA duty-
to-assist letters, the original rating decision, and the 
Statement of the Case (SOC) in May 2004 all listed the 
evidence on file that had been considered in formulation of 
the decision.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.112 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2005).   In this case, the RO 
obtained the appellant's service medical records and 
treatment records from those non-VA medical providers that 
the appellant identified as having potentially relevant 
evidence for development (the appellant informed VA that he 
has not been treated for headaches at any VA medical 
facility, so there are no VA medical records to pursue).  The 
appellant was afforded a hearing before the Board in which to 
present evidence and argument in his own behalf, and he has 
been afforded a VA medical examination to determine the 
etiology and severity of his headaches.  The Board 
accordingly finds that VA's duty to assist has been satisfied 
in regard to this claim.

Since the appellant has been advised of the evidence 
necessary to substantiate the claim, and since all available 
evidence has been obtained and properly developed, there is 
no further action to be undertaken to comply with the VCAA or 
its implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).


II.  Factual Background

The appellant retired from the Army in September 1993.  He 
applied to VA for service connection for a number of 
disabilities, not including headaches, in October 1993.  The 
appellant had a VA medical examination in November 1993 in 
which he reported current occasional frontal headaches, 
possibly associated with a sinus condition (the appellant had 
claimed service connection for chronic sinusitis and 
bronchitis).   A rating decision of July 1994 granted service 
connection for sinusitis and allergic rhinitis (rated as 
noncompensable) without alluding to headaches.

Office notes by Dr. F.B., a private physician, show that the 
appellant complained in January 2002 of a headache of three 
weeks duration, apparently induced by anesthesia during an 
elbow operation.  Dr. F.B. initially believed that the 
headaches were musculoskeletal in origin, but by February 
2002 he suspected that the headaches were consequent to 
degenerative disc disease.  The appellant began receiving 
epidural steroid injections in February 2002.  In March 2002, 
the appellant reported severe frontal headaches aggravated by 
noise.  In early April 2002 he reported headaches beginning 
nearly every morning and developing into headache by 
afternoon.  In late April 2002 he reported continued severe 
headaches in the back of the head and back of the neck, 
relieved somewhat by chiropractic therapy; by this time he 
was also taking a number of prescription medications.  

An office note by Dr. A.P.M., a private physician, shows that 
the appellant received nerve blocks for occipital headaches 
in July 2002.  According to the clinical notes, the 
appellant's headaches began one day after elbow surgery in 
December 2001.  Epidural steroid injections in February 2002 
were unsuccessful.  The appellant had been tried on seven 
different drugs at various times, and was currently on five 
medications concurrently.  Dr. A.P.M.'s impression was 
myofascial neck and shoulder pain and occipital neuralgia, 
and spondylosis on cervical magnetic resonance image (MRI).

The appellant had a VA neurological examination in July 2003.  
The appellant reported that beginning in December 2001 he had 
developed headaches at the base of the skull, usually more 
prominent on the left side but sometimes more prominent on 
the right.  He occasionally experienced knife-like pain at 
the left vertex of the head.  The appellant denied nausea or 
vomiting, but endorsed occasional phonophobia and reported 
that the headaches did affect his concentration.  Lying down 
alleviated the headaches.  The appellant stated that he had 
only had four headache-free days since the onset of 
headaches, usually after a neurotomy.  Physical therapy and 
trigger-point injections had failed to alleviate the 
headaches.  The examiner conducted a detailed physical 
examination and noted some spasm and tenderness of the 
posterior cervical and trapezius muscles, especially up the 
base of the skull.  The examiner's impression was headaches, 
likely consequent to muscle contractions related to cervical 
spine pain, which in turn was probably due at least in some 
part to his in-service traffic accident.

The appellant filed a claim for service connection for 
headaches in December 2002, asserting that he had experienced 
daily headaches since December 2001.  The appellant stated 
that at times his headaches were so severe that he could not 
concentrate or read.  The appellant stated an opinion that 
the headaches were consequent to a spinal injury during 
military service.
    
The appellant underwent cervical pulsed radiofrequency facet 
neurotomy (destruction of facet joint nerve by radiofrequency 
energy) in January 2003.  According to operative notes, the 
reason for the procedure was cervical pain (neck and back of 
head) consequent to cervical spondylosis and facet 
arthropathy.

The RO issued a rating decision in August 2003 that granted 
service connection for headaches, with an initial evaluation 
of 10 percent disabling, effective February 9, 2002.  The 
same rating decision granted service connection for residuals 
of a cervical spine injury with spondylosis at C3-4 and C4-5, 
also rated as 10 percent disabling.  The narrative of the 
rating decision shows that the headaches were granted service 
connection as secondary to the cervical spine injury. 

The appellant filed a Notice of Disagreement (NOD) in 
December 2003 in which he asserted that he had only had three 
headache-free days in the past twenty-two months.  It was a 
rare occasion for the appellant to be headache-free for more 
than one hour except when sleeping, usually due to 
medication.  At times, the appellant was unable to think 
straight or concentrate on anything in the least bit 
complicated.  The appellant usually woke up with a headache.  
The appellant's headaches were present almost constantly at 
the base of the skull, and without medication the headaches 
would extend to the entire back of the skull.  Prescription 
medication was helpful in alleviating the pain but made the 
appellant too drowsy to function.  

A treatment note by Dr. A.P.M. shows that the appellant 
underwent another destruction of cervical facet joint nerves 
by pulsed radiofrequency lesioning in October 2004.  The 
diagnosis again was cervical spondylosis and facet 
arthropathy. 

Treatment notes by Dr. W.D.M., a private physician, show that 
the appellant presented in November 2004 with complaints of 
posterior neck pain and headache.  Dr. W.D.M.'s impression 
was occipital neuralgia, and the appellant received 
implantation of a sub-occipital stimulator in December 2004.  
Subsequent office notes through February 2005 show 
progressive improvement of symptoms, and in February 2005 the 
appellant stated that he had no pain while the stimulator was 
on; his only remaining concern was paresthesias of the lower 
extremities, particularly the bottoms of the feet.  Physical 
examination in February 2005 was unremarkable. Dr. W.D.M.'s 
impression as of February 2005 was chronic daily headaches, 
probably discogenic in origin, relieved with the stimulator.     

The appellant testified before the Board in July 2005.  The 
appellant testified that he had experienced severe headaches 
for the past three and one-half years; during that period he 
had been headache-free for only three days (page 3).  The 
appellant currently had a headache, but was unable to feel it 
due to an implanted device (page 4).  Prior to the implant, 
the appellant had tried a dozen or more medications, but the 
over-the-counter medications were ineffective and the 
prescription medications put the appellant to sleep (pages 5-
6).  After the appellant retired from the military he worked 
for some time a school principal, but the headaches made it 
impossible to function in that environment and he resigned 
the position (page 6).  The appellant only turns his 
stimulator on when necessary, in order to postpone the 
surgical procedure for changing the battery (page 6-7).

The appellant testified that his headaches make it impossible 
to perform work in any capacity (page 8).  The appellant is 
unable to drive because the headaches force him to stop and 
pull over (page 9).  The appellant is not usually awakened at 
night by headaches, but the headaches are present when he 
wakes in the morning (page 10).  The headaches usually stay 
at the same intensity during the course of the day (page 11).  
At least twice per week the appellant has to cease his 
activities and go to the house to lie down for two to three 
hours (page 11).  The appellant is able to concentrate and to 
read fine print because he can turn on the stimulator, which 
masks the headache pain (page 11).

The appellant submitted a letter in August 2005 stating that 
he had been enrolled in a nine-month small engine repair 
course through the auspices of the VA vocational 
rehabilitation program, but he had to withdraw from the 
course after less than three months due to daily headaches 
that made it impossible for him to focus on his work.

III.  Analysis

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2 (2005); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Further, there is a legal distinction 
between a claim for an "original" rating and an 
"increased" rating claim; an appeal from an original 
assignment of a disability rating requires review of the 
entire time period involved, and contemplates "staged 
ratings" where warranted.  Fenderson v. West, 12 Vet. App. 
119 (1999).  Since this is an appeal of the original 
disability rating, the Board will consider the severity of 
appellant's disability on and after the effective date of 
service connection.

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2005).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Symptoms listed in the rating criteria are simply examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).

When a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102, 4.3 (2005).  However, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2004); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

VA must consider potential applications of Title 38 C.F.R., 
whether or not raised by the claimant; i.e., VA must consider 
whether alternative diagnostic codes may be more appropriate 
to the symptoms or more advantageous to the claimant.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

If a veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Fanning v. Brown, 4 Vet. 
App. 225 (1993).  However, the evaluation of the same 
manifestation under different diagnostic codes is to be 
avoided.  38 C.F.R. § 4.14 (2005).  The rating schedule may 
not be employed as a vehicle for compensating a claimant 
twice or more for the same symptomatology, since such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity and would constitute 
pyramiding.  Esteban v. Brown, 6 Vet. App. 259 (1994), citing 
Brady v. Brown, 4 Vet. App. 203 (1993).

Historically, the appellant had a traumatic injury to the 
cervical spine in service, and he was granted service 
connection for the residuals of that injury.  His headaches 
were granted secondary service connection to the cervical 
spine disability.  The RO assigned an initial rating of 10 
percent to headaches under 38 C.F.R. § 4.124(a) (Neurological 
Conditions and Convulsive Disorders), Diagnostic Code 8100 
(Migraine).  The Board notes that the headaches could 
alternatively be rated under Diagnostic Code 8045 (Brain 
Disease Due to Trauma), but the maximum rating for headaches 
under that diagnostic code is just 10 percent and rating 
under that diagnostic code would accordingly not be of 
benefit to the appellant.  

The schedular rating criteria for Diagnostic Code 8100 are as 
follows.  For a rating of 10 percent: with characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  For a rating of 30 percent: with 
characteristic prostrating attacks occurring on an average 
once per month over the last several months.  For a rating of 
50 percent:  with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability. 

The appellant testified in July 2005 that he has daily 
headaches that cause him to have to interrupt his daily 
activities and lie down approximately two times per week, for 
two to three hours at a time.  The Board also notes that the 
VA examiner in July 2003 advanced no opinion contrary to the 
appellant's report of daily headaches that occasionally 
required relief by lying down (i.e., prostrating symptoms).  

The Board finds that the evidence above describes 
"prostrating" attacks of at least once per month, so a 
rating of at least 30 percent is appropriate.

The Board finds that the schedular criteria for a rating of 
50 percent ("very frequent completely prostrating attacks, 
with severe economic inadaptability") have not been met at 
any time during the course of this appeal.  The appellant 
denied nausea or vomiting and has not described severe 
photophobia or phonophobia; also, the prostration appears to 
typically be of relatively short duration (two to three 
hours).  The headaches as described by the appellant 
accordingly do not appear to be "completely prostrating and 
prolonged" within the context of the rating criteria.  Also, 
while prostrating attacks two or three times per week 
represent an obvious economic impairment, they cannot be seen 
to represent "severe economic inadaptability" to a degree 
that would justify the highest schedular rating for this 
disability.    

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2005); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, 
there is no evidence that appellant's headaches have caused 
him frequent hospitalization, or cause him a degree of 
industrial impairment in excess of that envisioned by the 
rating schedule.  Extraschedular rating is therefore not 
warranted in this case.

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2005) and the doctrine of 
reasonable doubt.  The evidence of record shows that the 
manifestations of appellant's service-connected headaches 
more closely approximated the criteria for the higher 30 
percent rating.  The benefit-of-the-doubt rule therefore 
applies, and the higher rating is assigned.




ORDER

Entitlement to an initial rating of 30 percent, but not more, 
is awarded for headaches, subject to the law and regulations 
governing the award of monetary benefits. 



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


